Exhibit 10.7

 

MAXAR TECHNOLOGIES INC.

2019 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

Maxar Technologies Inc., a Delaware corporation, (the “Company”), pursuant to
its 2019 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the holder listed below (the “Participant”), an award of restricted
stock units (“Restricted Stock Units” or “RSUs”).  Each vested Restricted Stock
Unit represents the right to receive, in accordance with the Restricted Stock
Unit Award Agreement attached hereto as Exhibit A (the “Agreement”), one share
of Common Stock (“Share”).  This award of Restricted Stock Units is subject to
all of the terms and conditions set forth herein and in the Agreement and the
Plan, each of which are incorporated herein by reference.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Restricted Stock Unit Award Grant Notice (the “Grant Notice”)
and the Agreement.

 

 

Participant:

[__________________________]

Grant Date:

[__________________________]

Total Number of RSUs:

[_____________]

Vesting Commencement Date:

[_____________]

Vesting Schedule:

The RSUs shall vest in full on the earlier of (i) the first anniversary of the
Grant Date or (ii) the date of the Company’s 20[_] annual meeting of
stockholders, subject to the Participant’s continued service through such date.

Termination:

Subject to the terms of the Plan, if the Participant experiences a Termination
of Service, all RSUs that have not become vested on or prior to the date of such
Termination of Service will thereupon be automatically forfeited by the
Participant without payment of any consideration therefor. 

 

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice.  The Participant has reviewed the Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Agreement and the Plan.  The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement.  In addition, by signing below, the
Participant also agrees that the Company, in its sole discretion, may satisfy
any withholding obligations in accordance with Section 2.6(b) of the Agreement
by (i) withholding shares of Common Stock otherwise issuable to the Participant
upon vesting of the RSUs, (ii) instructing a broker on the Participant’s behalf
to sell shares of Common Stock otherwise issuable to the Participant upon
vesting of the RSUs and submit the proceeds of such sale to the Company, or
(iii) using any other method permitted by Section 2.6(b) of the Agreement or the
Plan.

MAXAR TECHNOLOGIES INC.:

    

PARTICIPANT:

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

Address:

 

 

Address:

 

 

 





--------------------------------------------------------------------------------

 



 

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”)
 to which this Restricted Stock Unit Award Agreement (this “Agreement”) is
attached, Maxar Technologies Inc., a Delaware corporation (the “Company”), has
granted to the Participant the number of restricted stock units (“Restricted
Stock Units” or “RSUs”) set forth in the Grant Notice under the Company’s 2019
Incentive Award Plan, as amended from time to time (the “Plan”).  Each
Restricted Stock Unit represents the right to receive one share of Common Stock
(a “Share”) upon vesting.  Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and Grant Notice.

ARTICLE I.

 

 GENERAL

1.1            Incorporation of Terms of Plan.  The RSUs are subject to the
terms and conditions of the Plan, which are incorporated herein by
reference.  In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE II.

 

 GRANT OF RESTRICTED STOCK UNITS

2.1            Grant of RSUs.  Pursuant to the Grant Notice and upon the terms
and conditions set forth in the Plan and this Agreement, effective as of the
Grant Date set forth in the Grant Notice, the Company hereby grants to the
Participant an award of RSUs under the Plan in consideration of the
Participant’s past and/or continued employment with or service to the Company or
any Subsidiaries and for other good and valuable consideration.

2.2            Unsecured Obligation to RSUs.  Unless and until the RSUs have
vested in the manner set forth in Article 2 hereof, the Participant will have no
right to receive Common Stock under any such RSUs.  Prior to actual payment of
any vested RSUs, such RSUs will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

2.3            Vesting Schedule.  Subject to Section 2.5 hereof, the RSUs shall
vest and become nonforfeitable with respect to the applicable portion thereof
according to the vesting schedule set forth in the Grant Notice (rounding down
to the nearest whole Share).

2.4            Consideration to the Company.  In consideration of the grant of
the award of RSUs pursuant hereto, the Participant agrees to render faithful and
efficient services to the Company or any Subsidiary.

2.5            Forfeiture, Termination and Cancellation upon Termination of
Service.  Subject to the provisions of the Plan, upon the Participant’s
Termination of Service for any or no reason, all Restricted Stock Units which
have not vested prior to or in connection with such Termination of Service shall
thereupon automatically be forfeited, terminated and cancelled as of the
applicable termination date without payment of any consideration by the Company,
and the Participant, or the Participant’s beneficiary or personal
representative, as the case may be, shall have no further rights
hereunder.  Subject





A-1

--------------------------------------------------------------------------------

 



 

to the provisions of the Plan, no portion of the RSUs which has not become
vested as of the date on which the Participant incurs a Termination of Service
shall thereafter become vested.

2.6            Issuance of Common Stock upon Vesting.

(a)            As soon as administratively practicable following the vesting of
any Restricted Stock Units pursuant to Section 2.3 hereof, but in no event later
than thirty (30) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short term deferral” exemption from
Section 409A of the Code), the Company shall deliver to the Participant (or any
transferee permitted under Section 3.2 hereof) a number of Shares equal to the
number of RSUs subject to this Award that vest on the applicable vesting
date.  Notwithstanding the foregoing, in the event Shares cannot be issued
pursuant to Section 10.4 of the Plan, the Shares shall be issued pursuant to the
preceding sentence as soon as administratively practicable after the
Administrator determines that Shares can again be issued in accordance with such
Section.

(b)            As set forth in Section 10.2 of the Plan, the Company shall have
the authority and the right to deduct or withhold, or to require the Participant
to remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the Restricted Stock Units.  The Company shall
not be obligated to deliver any Shares to the Participant or the Participant’s
legal representative unless and until the Participant or the Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of the
Participant resulting from the grant or vesting of the Restricted Stock Units or
the issuance of Shares.

2.7            Conditions to Delivery of Shares.  The Shares deliverable
hereunder may be either previously authorized but unissued Shares, treasury
Shares or issued Shares which have then been reacquired by the Company.  Such
Shares shall be fully paid and nonassessable.  The Company shall not be required
to issue Shares deliverable hereunder prior to fulfillment of the conditions set
forth in Section 10.4 of the Plan.

2.8            Rights as Stockholder.  The holder of the RSUs shall not be, nor
have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the RSUs and any Shares underlying the RSUs and deliverable hereunder unless
and until such Shares shall have been issued by the Company and held of record
by such holder (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date the Shares are issued, except as provided in Section 12.2 of the
Plan.

ARTICLE III.

 

OTHER PROVISIONS

3.1            Administration.  The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon the Participant, the Company and all other
interested persons.  No member of the Administrator or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement or the RSUs.





A-2

--------------------------------------------------------------------------------

 



 

3.2            RSUs Not Transferable.  The RSUs shall be subject to the
restrictions on transferability set forth in Section 10.3 of the Plan.

3.3            Tax Consultation.  The Participant understands that the
Participant may suffer adverse tax consequences in connection with the RSUs
granted pursuant to this Agreement (and the Shares issuable with respect
thereto).  The Participant represents that the Participant has consulted with
any tax consultants the Participant deems advisable in connection with the RSUs
and the issuance of Shares with respect thereto and that the Participant is not
relying on the Company for any tax advice.

3.4            Binding Agreement. Subject to the limitation on the
transferability of the RSUs contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

3.5            Adjustments Upon Specified Events.  The Participant acknowledges
that the RSUs are subject to adjustment, modification and termination in certain
events as provided in this Agreement and Section 12.2 of the Plan.

3.6            Notices.  Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the Company’s principal office, and any notice to be
given to the Participant shall be addressed to the Participant at the
Participant’s last address reflected on the Company’s records.  By a notice
given pursuant to this Section 3.6, either party may hereafter designate a
different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

3.7            Participant’s Representations.  If the Shares issuable hereunder
have not been registered under the Securities Act or any applicable state laws
on an effective registration statement at the time of such issuance, the
Participant shall, if required by the Company, concurrently with such issuance,
make such written representations as are deemed necessary or appropriate by the
Company and/or its counsel.

3.8            Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

3.9            Governing Law.  The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.10         Conformity to Securities Laws.  The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act and any other
Applicable Law.  Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the RSUs are granted, only in such a manner as to conform
to Applicable Law.  To the extent permitted by Applicable Law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
Applicable Law.

3.11        Amendment, Suspension and Termination.  To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board; provided, however, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the RSUs in any material way without the
prior written consent of the Participant.





A-3

--------------------------------------------------------------------------------

 



 

3.12        Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth in Section 3.2 hereof, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.

3.13        Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.14        Not a Contract of Service Relationship.  Nothing in this Agreement
or in the Plan shall confer upon Participant any right to continue to serve as
an employee or other service provider of the Company or any of its Subsidiaries
or interfere with or restrict in any way with the right of the Company or any of
its Subsidiaries, which rights are hereby expressly reserved, to discharge or to
terminate for any reason whatsoever, with or without cause, the services of the
Participant’s at any time.

3.15        Section 409A.  This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”).  However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Administrator determines that this
Award (or any portion thereof) may be subject to Section 409A, the Administrator
shall have the right in its sole discretion (without any obligation to do so or
to indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

3.16        Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Company and its
Subsidiaries with respect to amounts credited and benefits payable, if any, with
respect to the RSUs, and rights no greater than the right to receive the Common
Stock as a general unsecured creditor with respect to RSUs, as and when payable
hereunder

3.17        Data Privacy.  Without limiting the generality of any other
provision of this Agreement, Section 10.8 (“Data Privacy”) of the Plan is hereby
expressly incorporated into this Agreement as if first set forth herein.

3.18        Additional Terms for Participants Providing Services Outside the
United States. To the extent the Participant provides services to the Company in
a country other than the United States, the RSUs shall be subject to such
additional or substitute terms as shall be set forth for such country in Exhibit
B.  If the Participant relocates to one of the countries included in Exhibit B
during the life of the RSUs, the special provisions for such country shall apply
to the Participant, to the extent the Company determines that the application of
such provisions is necessary or advisable in order to comply with local





A-4

--------------------------------------------------------------------------------

 



 

law or facilitate the administration of the Plan. In addition, the Company
reserves the right to impose other requirements on the RSUs and the Shares
issued upon vesting of the RSUs, to the extent the Company determines it is
necessary or advisable in order to comply with local laws or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

 



A-5

--------------------------------------------------------------------------------

 



 

EXHIBIT B

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

ADDITIONAL TERMS AND CONDITIONS BY COUNTRY

Certain capitalized terms used but not defined in this Exhibit B shall have the
meanings set forth in the Plan and/or the Agreement.

TERMS AND CONDITIONS

This Exhibit B includes additional terms and conditions that govern any RSUs
granted under the Plan if, under applicable law, you are a resident of, are
deemed to be a resident of or are working in one of the countries listed
below.  Furthermore, the additional terms and conditions that govern any RSUs
granted hereunder may apply to you if you transfer employment and/or residency
to one of the countries listed below and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply
to you.

NOTIFICATIONS

This Exhibit B also includes notifications relating to exchange control and
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the exchange control, securities and other
laws in effect in the countries to which this Exhibit B refers as of October
2018. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the notifications herein as the
only source of information relating to the consequences of your participation in
the Plan because the information may be outdated when you vest in the RSUs and
acquire Shares under the Plan, or when you subsequently sell Shares acquired
under the Plan.

In addition, the notifications are general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working or are considered a resident of
another country for local law purposes, the information contained herein may not
be applicable to you or you may be subject to the provisions of one or more
jurisdictions.





B-1

--------------------------------------------------------------------------------

 



 

ALL NON-U.S. JURISDICTIONS

 

NOTIFICATIONS

 

Insider Trading Restrictions/Market Abuse Laws. You may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
Shares are listed and in applicable jurisdictions including the United States
and your country or your broker’s country, if different, which may affect your
ability to accept, acquire, sell or otherwise dispose of Shares, rights to
Shares (e.g., RSUs) or rights linked to the value of Shares during such times as
you are considered to have “inside information” regarding the Company (as
defined by the laws in applicable jurisdictions).  Local insider trading laws
and regulations may prohibit the cancellation or amendment of orders you place
before you possessed inside information. Furthermore you could be prohibited
from (i) disclosing the inside information to any third party, which may include
fellow employees (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy.  You are responsible for ensuring your compliance with any applicable
restrictions and you should speak with your personal legal advisor on this
matter.

 

Foreign Asset/Account, Tax Reporting Information. Your country of residence may
have certain foreign asset and/or account reporting requirements which may
affect your ability to acquire or hold Shares under the Plan or cash received
from participating in the Plan (including from any dividends received, or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
of your country. You may be required to report such accounts, assets or
transactions to the tax or other authorities in your country. You also may be
required to repatriate sale proceeds or other funds received as a result of
participating in the Plan to your country within a certain time after receipt.
You are responsible for ensuring your compliance with such regulations, and you
should speak with your personal legal advisor on this matter.

 

TERMS AND CONDITIONS

 

For employment law purposes outside the United States, the RSUs, Shares subject
to the RSUs, and the income from and value of same, are not part of normal or
expected compensation or salary for any purpose, including but not limited to
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, holiday pay, long-service awards,
pension or retirement benefits or similar mandatory payments.

 

Neither the Company nor any Subsidiary of the Company shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the RSUs or of any amounts due to you
pursuant to the settlement of the RSUs or the subsequent sale of any Shares
acquired upon settlement.

 





B-2

--------------------------------------------------------------------------------

 



 

AUSTRALIA

 

NOTIFICATIONS

 

Compliance with Laws. The offer of the RSUs is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000.

 

Tax Information. Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth)
applies to the RSUs granted under the Plan, such that the RSUs are intended to
be subject to deferred taxation.

 

Exchange Control Information. If you are an Australian resident, exchange
control reporting is required for cash transactions exceeding AUD10,000 and for
international fund transfers. If an Australian bank is assisting with the
transaction, the bank will file the report on your behalf. If there is no
Australian bank involved in the transfer, you will be required to file the
report.

 

BRAZIL

 

TERMS AND CONDITIONS

 

Compliance with Law. By accepting the RSUs, you acknowledge that you agree to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the vesting of the RSUs, the sale of Shares acquired under the
Plan, the payment of any dividends on such Shares.

 

Acknowledgement of Nature of Plan and RSUs.  In accepting this Agreement, you
acknowledge (i) that you are making an investment decision, (ii) that the Shares
will be issued to you only if the vesting conditions are met and any necessary
services are rendered by you during the vesting period set forth in the vesting
schedule, and (iii) that the value of the underlying Shares is not fixed and may
increase or decrease in value over the vesting period without compensation to
you.

 

NOTIFICATIONS

 

Exchange Control Information. If you are resident or domiciled in Brazil, you
will be required to submit annually a declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights exceeds US$100,000. If such amount exceeds US$100,000,000, the
referenced declaration must be submitted quarterly. Assets and rights that must
be reported include the following: (i) bank deposits; (ii) loans; (iii)
financing transactions; (iv) leases; (v) direct investments; (vi) portfolio
investments, including Shares acquired under the Plan; (vii) financial
derivatives investments; and (viii) other investments, such as real estate.
Please note that foreign individuals holding Brazilian visas are considered
Brazilian residents for purposes of this reporting requirement and must declare
at least the assets held abroad that were acquired subsequent to the date of
admittance as a resident of Brazil. Individuals holding assets and rights
outside of Brazil valued at less than US$100,000 are not required to submit a
declaration.

 





B-3

--------------------------------------------------------------------------------

 



CANADA

 

TERMS AND CONDITIONS

 

Vesting of RSUs. Notwithstanding any other provision of the Plan, Agreement or
Grant Notice, in no event will the final vesting date of any RSUs granted
hereunder be (and any subsequent payment and/or settlement thereof be made)
later than December 31 of the third calendar year following the year of grant,
and any RSUs that have not settled and/or been paid by such date will
automatically expire or will accelerate and be settled and/or paid out by such
date, at the sole discretion of the Company.

 

Language Consent.  The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (« Agreement »), ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.

 

Award Payable Only in Shares.  The grant of the RSUs does not give you any right
to receive a cash payment, and the RSUs are payable in Shares only.

 

GERMANY

 

NOTIFICATIONS

 

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with securities (including proceeds realized upon the sale of Shares
or the receipt of dividends), the report must be made by the 5th day of the
month following the month in which the payment was received and must be filed
electronically. The form of report (Allgemeines Meldeportal Statistik) can be
accessed via the Bundesbank’s website (www.bundesbank.de)  and is available in
both German and English. You are responsible for satisfying any applicable
reporting obligation.

 

ITALY

 

TERMS AND CONDITIONS

 

Acknowledgement of Nature of Agreement. In accepting this Agreement, you
acknowledge that (1) you have received a copy of the Plan, the Agreement and
this Exhibit B; (2) you have reviewed the applicable documents in their entirety
and fully understand the contents thereof; and (3) you accept all provisions of
the Plan, the Agreement and this Exhibit B.

 

For any RSUs granted, you further acknowledge that you have read and
specifically and explicitly approve the terms of the Agreement.

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (including cash and
Shares) which may generate income taxable in Italy are





B-4

--------------------------------------------------------------------------------

 



 

required to report these assets on their annual tax returns (UNICO Form, RW
Schedule) for the year during which the assets are held, or on a special form if
no tax return is due. These reporting obligations will also apply to Italian
residents who are the beneficial owners of foreign financial assets under
Italian money laundering provisions.

 

Foreign Financial Assets Tax. The fair market value of any Shares held outside
of Italy is subject to a foreign assets tax. The fair market value is considered
to be the value of the Shares on the NYSE on December 31 of the applicable year
in which you held the Shares (or when the Shares are acquired during the course
of the year, the tax is levied in proportion to the actual days of holding over
the calendar year). You should consult with your personal tax advisor about the
foreign financial assets tax.

 

JAPAN

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Information. You will be required to report to
the Japanese tax authorities details of any assets held outside of Japan as of
December 31st (including any Shares acquired under the Plan) to the extent such
assets have a total net fair market value exceeding ¥50,000,000. Such report
will be due by March 15 each year. You should consult with your personal tax
advisor as to whether the reporting obligation applies to you and whether you
will be required to include in the report details of any Shares or cash that you
hold.

 

LUXEMBOURG

 

No country-specific provisions.

 

MEXICO

 

TERMS AND CONDITIONS

 

Acknowledgement of the Agreement.  In accepting the Award granted hereunder, you
acknowledge that you have received a copy of the Plan, have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Exhibit B. You further acknowledge that you have read and specifically and
expressly approve the following:

 

(1)         Your participation in the Plan does not constitute an acquired
right.

(2)         The Plan and your participation in the Plan are offered by the
Company on a wholly discretionary basis.

(3)         Your participation in the Plan is voluntary.

(4)         The Company and its Subsidiaries are not responsible for any
decrease in the value of the RSUs granted and/or the Shares issued under the
Plan.

 





B-5

--------------------------------------------------------------------------------

 



 

SINGAPORE

 

TERMS AND CONDITIONS

 

Restriction on Sale and Transferability. You hereby agree that any Shares
acquired pursuant to the RSUs will not be offered for sale in Singapore prior to
the six (6)-month anniversary of the Grant Date, unless such sale or offer is
made pursuant to one or more exemptions under Part XIII Division 1 Subdivision
(4) (other than section 280) of the Securities and Futures Act (Chap. 289, 2006
Ed.) (“SFA”), or pursuant to, and in accordance with the conditions of, any
other applicable provisions of the SFA.

 

NOTIFICATIONS

 

Securities Law Information. The grant of the RSUs is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the SFA, on which basis
it is exempt from the prospectus and registration requirements under the SFA,
and is not made with a view to the RSUs being subsequently offered for sale to
any other party. The Plan has not been, and will not be, lodged or registered as
a prospectus with the Monetary Authority of Singapore.

 

Chief Executive Officer and Director Notification Requirement. The Chief
Executive Officer (“CEO”) and the directors (including alternate, substitute,
associate and shadow directors) of a Singapore-incorporated company are subject
to certain notification requirements under the Singapore Companies Act. Such CEO
and directors must notify such Singapore Subsidiary in writing of an interest
(e.g., RSUs, Shares, etc.) in the Company or any related company within two (2)
business days of (i) its acquisition or disposal, (ii) any change in a
previously disclosed interest (e.g., when the Shares are sold), or (iii)
becoming the CEO or a director.

 

SPAIN

 

TERMS AND CONDITIONS

 

Labor Law Acknowledgement.

By accepting the RSUs granted hereunder, you consent to participation in the
Plan and acknowledge that you have received a copy of the Plan.

 

You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant any RSUs under the Plan to individuals who may be
members of the Board or employees of the Company or its Subsidiaries throughout
the world. The decision is a limited decision, which is entered into upon the
express assumption and condition that any RSUs granted will not economically or
otherwise bind the Company or any of its Subsidiaries on an ongoing basis, other
than as expressly set forth in the Agreement, including this Exhibit B.
Consequently, you understand that the RSUs granted hereunder are given on the
assumption and condition that they shall not become a part of any employment
contract (either with the Company or any of its Subsidiaries) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Further, you understand and freely
accept that there is no guarantee that any benefit whatsoever shall arise from
any gratuitous and discretionary grant of RSUs since the future value of the
RSUs and the underlying Shares is unknown and unpredictable. In addition, you
understand that any RSUs granted hereunder would not be made but for the
assumptions and conditions referred to above; thus, you understand, acknowledge
and





B-6

--------------------------------------------------------------------------------

 



 

freely accept that, should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any grant of RSUs or right
to RSUs shall be null and void.

 

Further, the vesting of the RSUs is expressly conditioned on your continued and
active rendering of service, such that if your employment terminates for any
reason whatsoever, the RSUs may cease vesting immediately, in whole or in part,
effective on the date of your termination of employment. This will be the case,
for example, even if (1) you are considered to be unfairly dismissed without
good cause (i.e., subject to a “despido improcedente”); (2) you are dismissed
for disciplinary or objective reasons or due to a collective dismissal; (3) you
terminate service due to a change of work location, duties or any other
employment or contractual condition; (4) you terminate service due to a
unilateral breach of contract by the Company or a Subsidiary; or (5) your
employment terminates for any other reason whatsoever. Consequently, upon
termination of your employment for any of the above reasons, you may
automatically lose any rights to RSUs that were not vested on the date of your
termination of employment, as described in the Plan and the Agreement.

 

NOTIFICATIONS

 

Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement (including this Appendix) has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.

 

Exchange Control Information. If you acquire Shares under the Plan, you must
declare the acquisition to the Direccion General de Comercio e Inversiones (the
“DGCI”). If you acquire the Shares through the use of a Spanish financial
institution, that institution will automatically make the declaration to the
DGCI for you; otherwise, you will be required to make the declaration by filing
a D-6 form. You must declare ownership of any Shares with the DGCI each January
while the Shares are owned and must also report, in January, any sale of Shares
that occurred in the previous year for which the report is being made, unless
the sale proceeds exceed the applicable threshold, in which case the report is
due within one (1) month of the sale.

 

Foreign Asset/Account Reporting Information.  You are required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the Shares held in such accounts if the value
of the transactions during the prior tax year or the balances in such accounts
as of December 31 of the prior tax year exceed €1,000,000.

To the extent that you hold Shares and/or have bank accounts outside of Spain
with a value in excess of €50,000 (for each type of asset) as of December 31
each year, you will be required to report information on such assets in your tax
return (tax form 720) for such year.  After such Shares and/or accounts are
initially reported, the reporting obligation will apply for subsequent years
only if the value of any previously-reported Shares or accounts increases by
more than €20,000 or if you sell or otherwise dispose of previously-reported
Shares or accounts. If the value of such Shares and/or accounts as of December
31 does not exceed €50,000, a summarized form of declaration may be presented.

 





B-7

--------------------------------------------------------------------------------

 



 

UNITED ARAB EMIRATES

 

NOTIFICATIONS

 

Securities Law Information. RSUs under the Plan are granted only to select
service providers of the Company and its Subsidiaries and are for the purpose of
providing equity incentives. The Plan and the Agreement are intended for
distribution only to such service providers and must not be delivered to, or
relied on by, any other person. You should conduct your own due diligence on the
RSUs offered pursuant to this Agreement. If you do not understand the contents
of the Plan and/or the Agreement, you should consult an authorized financial
adviser. The Emirates Securities and Commodities Authority and the Dubai
Financial Services Authority have no responsibility for reviewing or verifying
any documents in connection with the Plan. Further, the Ministry of the Economy
and the Dubai Department of Economic Development have not approved the Plan or
the Agreement nor taken steps to verify the information set out therein, and
have no responsibility for such documents.

 

UNITED KINGDOM

 

TERMS AND CONDITIONS

 

Tax Withholding.

 

Without limiting any other provision of the Agreement, you agree that you are
liable for all income tax (including federal, state and local taxes), social
insurance, payroll tax, fringe benefit tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (the “Tax Obligations”) and hereby covenant to pay all such
Tax Obligations as and when requested by the Company or your employer or by Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any other
relevant authority). You also agree to indemnify and keep indemnified the
Company or your employer against any taxes that they are required to pay or
withhold or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on your behalf.

 

Notwithstanding the foregoing, if you are an executive officer or director (as
within the meaning of Section 13(k) of the Exchange Act, as amended from time to
time), you understand that you may not be able to indemnify the Company or your
employer for the amount of income tax not collected from or paid by you, as it
may be considered a loan. In the event that you are an executive officer or
director and income tax is not collected from you within ninety (90) days after
the end of the tax year in which the taxable event occurs, the amount of any
uncollected income tax may constitute an additional benefit to you on which
additional income tax and national insurance contributions (“NICs”) may be
payable. You acknowledge that you are responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing your employer for the value of any
NICs due on this additional benefit, which the Company or your employer may
recover from you.

 

If the maximum applicable withholding rate is used, any over-withheld amount may
be credited to you by the Company or your employer (with no entitlement to the
Common Stock equivalent) or if not so credited, you may seek a refund from the
local tax authorities.

 





B-8

--------------------------------------------------------------------------------

 



 

Joint Election. As a condition of the RSUs granted hereunder, you agree to
accept any liability for secondary Class 1 National Insurance Contributions (the
“Employer NICs”), which may be payable by the Company or your employer with
respect to the RSUs and/or payment of the RSUs and issuance of Shares pursuant
to the RSUs, the assignment or release of the RSUs for consideration, or the
receipt of any other benefit in connection with the RSUs.

 

Without limitation to the foregoing, you agree to make an election (the
“Election”), in the form specified and/or approved for such election by HMRC,
that the liability for your employer NICs payments on any such gains shall be
transferred to you to the fullest extent permitted by law. You further agree to
execute such other elections as may be required between you and any successor to
the Company and/or your employer. You hereby authorize the Company and your
employer to withhold such Employer NICs.

 

Failure by you to enter into an Election, withdrawal of approval of the Election
by HMRC or a joint revocation of the Election by you and the Company or your
employer, as applicable, shall be grounds for the forfeiture and cancellation of
the RSUs, without any liability to the Company or your employer.

 

B-9

--------------------------------------------------------------------------------